Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
With respect to independent claims 1, 19, and 20, the prior art does not teach or suggest ‘buffer circuitry having a set of buffer entries to hold one or more data items... for delivery to one or more destinations within a respective delivery latency, the respective delivery latency for each buffered data item being indicated by a latency indicator associated with that buffered data item, .. and control circuitry to control acceptance of data items from the source circuitry for holding by the buffer circuitry, the control circuitry being configured to control the buffer circuitry to accept a given data item when: ... the delivery latency of each of the data items held by the buffer circuitry as indicated by the respective associated latency indicators and the delivery latency of the given data item is such that at least a threshold number of buffer entries may be made available within no more than a threshold availability period.’   This limitation requires that each of the data items held by the buffer circuitry as indicated by the latency indicators for each data buffer be taken into account to determine if a threshold number of buffer entries will be available in at least a threshold period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.G./Examiner, Art Unit 2138        
                                                                                                                                                                                                /William E. Baughman/Primary Examiner, Art Unit 2138